817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leo Victor SAVAGE, Plaintiff-Appellant,v.The COLUMBUS DISPATCH and Judge W.L. Gillis, Defendants-Appellees.
No. 86-3868.
United States Court of Appeals, Sixth Circuit.
May 12, 1987.

Before GUY and BOGGS, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his Civil rights Complaint filed under 42 U.S.C. Sec. 1983.  The matter was referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 9(b), Rules of the Sixth Circuit.


2
Plaintiff alleged that a newspaper company violated his civil rights by publishing a factually inaccurate article concerning the circumstances underlying his conviction for drug trafficking.  He further alleged that a state court judge violated his rights by failing to act upon his complaint filed against the newspaper company for defamation.  The district court dismissed the complaint for failure to state a claim upon which relief can be granted.


3
Upon consideration this Court affirms the district court's judgment dismissing this action for reasons stated in the district court's order dated June 10, 1985.  Rule 9(b), Rules of the Sixth Circuit.